FILED
                            NOT FOR PUBLICATION                              JUL 31 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KRISHNA REDDY,                                   No. 12-56602

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02406-CAS-JC

  v.
                                                 MEMORANDUM*
WEBMEDX, INC.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Krishna Reddy appeals pro se from the district court’s order dismissing her

employment action alleging federal and state law for discrimination, retaliation,

and wrongful termination on the basis of a vexatious litigant order issued against

her in a prior action in 2003 (the “2003 Vexatious Litigant Order”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. Moy v. United States, 906 F.2d 467, 469-70

(9th Cir. 1990) (jurisdiction exists to review a pre-filing order before any pleading

is rejected under it because it is “a kind of injunction which affects the rights of

litigants”). We review for an abuse of discretion, id. at 469, and we affirm.

      In a previous appeal, this court affirmed the district court’s imposition of the

2003 Vexatious Litigant Order against Reddy, requiring her to post a $5,000 bond

and to obtain the district court’s permission before filing any future actions against

any defendant in the Central District of California. See Reddy v. Stotler, No.

03-56283, 114 F. App’x 905 (9th Cir. Dec. 10, 2004). Because Reddy failed to

post bond or to obtain the district court’s permission before filing this action in

compliance with the 2003 Vexatious Litigant Order, the district court did not abuse

its discretion by dismissing the action without prejudice. Cf. In re Fillbach, 223
F.3d 1089, 1090-91 (9th Cir. 2000) (affirming dismissal of a petition filed in

district court to try to circumvent the bankruptcy court’s vexatious litigant order).

      The district court did not abuse its discretion by denying Reddy’s motions

for reconsideration, for a transfer of the action to the Northern District of

California, and for disqualification of all but one of the judges of the Central

District of California because Reddy failed to establish grounds for such relief. See

C.D. Cal. R. 7-18 (motion for reconsideration); Sch. Dist. No. 1J, Multnomah


                                           2                                       12-56602
Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and factors for reconsideration under Federal Rules of Civil

Procedure 59(e) and 60(b)); see also Jones v. GNC Franchising, Inc., 211 F.3d
495, 498-99 (9th Cir. 2000) (setting forth standard of review and factors for

transfer of an action for improper venue); Voigt v. Savell, 70 F.3d 1552, 1565 (9th

Cir. 1995) (setting forth standard of review and factors warranting disqualification

of a judge under 28 U.S.C. § 455).

      We reject Reddy’s contentions regarding the recusal of all “Republican

President-nominated” judges on this court and district court judges who are

allegedly biased against her; the alleged non-existence of the 2003 Vexatious

Litigant Order; the invalidity of various prior vexatious litigant orders against her;

defendants’ alleged intentional misrepresentation of the facts and the law in this

action; and the reassignment of this action to a different district court judge.

      AFFIRMED.




                                           3                                       12-56602